Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 1 of 54

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

eee ee x
IN RE: NINE WEST LBO SECURITIES
LITIGATION

20 MD. 2941 (JSR)
Pertains to All Associated Actions

OPINION AND ORDER
eee ene ee ee x

JED S. RAKOFF, U.S.D.Jd.
Familiarity with the general background to this case is here

assumed. In re Nine West LBO Sec. Litig., -~- F. Supp. 3d ---,

 

2020 WL 5049621 (S.D.N.Y. Aug. 27, 2020). As relevant here,
plaintiffs -- consisting of Marc Kirschner, as trustee for the
Nine West Litigation Trust representing unsecured creditors (the
“Litigation Trustee”), and Wilmington Savings Fund Society, FSB,
as successor indenture trustee for various notes issued by Nine
West (the “Indenture Trustee”) -- brought these consolidated
actions against former officers, directors, and shareholders of
the fashion retail company The Jones Group, Inc. (“Jones Group” or
“Company”), claiming breach of fiduciary duty, aiding and abetting
breach of fiduciary duty, fraudulent conveyance, unjust
enrichment, and violations of 15 Pa. Cons. Stat. §$§ 1551 and 1553,
arising out of the bankrupting, and bankruptcy, of the Company in

connection with a 2014 leveraged buyout (the “2014 Transaction”).

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 2 of 54

On August 27, 2020, the Court dismissed the fraudulent
conveyance and unjust enrichment claims with respect to payments
made in connection with certain shareholder transfers that were
made as part of the 2014 Transaction. Dkt. No. 31/7. Thereafter,
the director defendants and the officer defendants brought a second
set of motions to dismiss plaintiffs’ remaining claims. Dkt. Nos.
322 & 325. By bottom line Order dated November 3, 2020, the Court
granted in part and denied in part those motions. Dkt. No. 381.
This Opinion and Order provides the reasons for that ruling.

I. Background!

A. The 2014 Transaction

 

Before 2014, Jones Group was a publicly traded global footwear
and apparel company, selling brands such as Nine West, Anne Klein,
and Gloria Vanderbilt to retailers across the country like Macy’s,
Lord & Taylor, and Walmart/Sam’s Club. Compl. @ 45. In the years
leading up to 2014, Jones Group struggled: revenue was flat, target
earnings were missed, and store counts were down. Id. @ 46. One
bright spot, however, was the performance of its Stuart Weitzman

and Kurt Geiger brands, which had “increased in value since they

 

1 Unless otherwise noted, all citations to the complaints are
to the First Amended Complaint in Kirschner v. Kimmel, No. 20-cv-
4287 (S.D.N.Y.), Dkt. No. 130. Each cited allegation is found in
each of the other ten operative complaints. For the purposes of
the instant motion, the well-pleaded allegations in the complaints
are assumed to be true

 

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 3 of 54

were purchased between 2010 and 2012” and were “substantially
exceeding” projections. Id. TI 86, 114.

In July 2012, the Board began to consider selling all or part
of the Company. Id. 979% 48-53. The Board retained Citigroup Global
Markets (“Citigroup”), an investment bank, to serve as its advisor.
Id. 7 48. Among other things, Citigroup advised the Board that, in
the context of a transaction where Jones Group retained all of its
businesses -- including the Stuart Weitzman and Kurt Geiger brands
-—- the Company could support a debt to EBITDA ratio of 5.1 times
its estimated 2013 EBITDA. Id. 7 107.

Around April 2013, the private equity firm Sycamore Partners
Management, L.P. (“Sycamore”) expressed interest in transacting an
arrangement with Jones Group, and, after some negotiation, offered
to buy Jones Group for $15 per share, reflecting an implied
enterprise value of $2.15 billion. Id. {1 52-58. The Merger
Agreement involved five integrated components that would “occur
substantially concurrently.” Id. @ 61.

1. The Merger. Jones Group would merge with a Sycamore

affiliate, and, as the surviving corporation, be renamed
Nine West Holdings, Inc. (“Nine West”). Id.

2. The Sponsor Equity. Sycamore (along with another private

 

equity firm) would contribute at least $395 million in

equity to Nine West. Id.

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 4 of 54

3. The Additional Debt. Nine West would increase its debt from

 

$1 billion to $1.2 billion. Id.

4. The Shareholder Transfers. The Jones Group shareholders

 

would be cashed out at $15 per share, for a total of
approximately $1.2 billion. Id.

5. The Carve-Out Transactions. The Stuart Weitzman and Kurt

 

Geiger brands, along with another business unit, Jones
Apparel (collectively, the “Carve-Out Businesses”), would
be sold to other Sycamore affiliates for substantially less
than their fair market value. Id.
The Merger Agreement also contained a “fiduciary out” clause, which
allowed the directors to withdraw their recommendation in favor of
the 2014 Transaction if they determined, “after consultation with
counsel, that withdrawal ‘could be required by the directors’
fiduciary duties under applicable law.” Id. {@ 110.

On December 19, 2013, the Board unanimously voted to approve
the Merger Agreement. Id. @@ 65. While the Board’s approval
purported to exclude the Additional Debt and the Carve-Out
Transactions, the Merger Agreement included provisions that
obligated the Company to assist Sycamore in planning the Carve-
Out Transactions and in syndicating the Additional Debt. Id. 9
66-70. To that end, many officers participated in rating agency
presentations and prepared offering memoranda for the Additional

Debt. Id. @ 65.

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 5 of 54

Before the closing, Sycamore made changes to the deal terms.
Sycamore reduced its equity contribution from $395 million to $120
million and correspondingly arranged for additional new debt that
would increase Nine West’s total debt from $1.2 billion to $1.55
billion. Id. 9I 103-06. This new structure meant that the Company’s
debt would be 7.8 times the Adjusted EBITDA calculated by the
Company’s management and 6.6 times the Adjusted EBITDA figure
produced by Sycamore -- both higher than the 5.1 multiple that
Citigroup had advised the Board that the Company could sustain in
a scenario where it retained all its businesses. Id. @ 108.

Because the Merger Agreement contemplated that Sycamore would
sell off the Carve-Out Businesses to other Sycamore affiliates,
Sycamore retained Duff & Phelps to render a solvency opinion as to
“RemainCo” -- that is, the Nine West businesses that would remain
following the Carve-Out Transactions. Id. 84. Sycamore created
“unreasonable and unjustified” EBIDTA projections for Remainco,
and instructed Duff & Phelps to use those numbers for its analysis.
Id. (I 84-86. Sycamore did so, according to plaintiffs, because
the more value that was attributed to RemainCo, the easier it would
be to justify a low purchase price for the Carve-Out Businesses.
Id. @ 71. Eventually, Sycamore settled on a $1.58 billion valuation
of RemainCo - a number just above the $1.55 billion in debt that
RemainCo would take on. Id. @@ 71, 75. While the officers and

directors were not directly aware that Sycamore had “manipulated”

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 6 of 54

the projections of RemainCo, they “received updated reports and
projections from Jones Group management on a monthly basis and
were therefore aware of the decline in actual and projected
performance of the businesses that would comprise RemainCo, and
the glowing projections for the performance of the crown jewels
that would be sold to Sycamore affiliates.” Id. @ 95.

The Merger closed on April 8, 2014. Id. 4. Upon the Merger’s
closing, Sycamore’s principals, Stefan Kaluzny and Peter Morrow,
became the sole directors Nine West. Id. q 43. As part of the
closing, Kaluzny and Morrow caused Nine West to sell the Carve-
Out Businesses to newly formed Sycamore affiliates for $641
million, a price substantially below their fair market value of at
least $1 billion, id. 7 136, and even below the $800 million that
Jones Group had paid to acquire the fast-growing companies a few
years earlier. After the Merger closed and upon the termination of
their employment, most of the officers and certain employees
received “change in control” payments in amounts ranging from
$425,000 to $3 million. Id. {9 39-40.

B. 2014 Litigation

In early 2014, after the announcement of the 2014 Transaction
but before the closing, several stockholders filed suit in New
York state court against Jones Group, its directors and officers,
and Sycamore, among others. See In re The Jones Group Inc.

S’holders Litig., No. 650096/2014 (N.Y. Sup.Ct. Mar. 7, 2014). The

GETTER yh Ska, Ee PIE AROS AEE VIE Tne eee ean SCENE VIN

x
a
&

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 7 of 54

complaint asserted direct and derivative claims against the
directors. Dkt. No. 327-2 (the “2014 Complaint”), Ii 1, 43.
Specifically, the shareholder plaintiffs alleged that the
directors breached their fiduciary duties to the Company in
connection with the process leading up to their decision to sell
the Company to Sycamore, resulting in the “inadequate
consideration of $15 per share.” id. GI 1, Ill.

As part of the putative derivative claim, certain plaintiffs
made a demand on the Company, as required by Pennsylvania law. Id.
q 44. In response, the Board formed a special litigation committee
(the “SLC”) to investigate the claims. See Stipulation of
Settlement, Dkt. No. 327-3, at 3. The investigation focused on the
events leading up the signing of the Merger Agreement in December
2013. Report of the Special Litigation Committee, Dkt. No. 327-1,
Table of Contents.2 The SLC found “that the Board has acted on an
informed basis in good faith and in the best interests of [Jones
Group] in agreeing to the merger agreement with Sycamore,” that it
“was focused at all times on maximizing return for shareholders”
and that the Company “should not pursue the shareholder claims

against the Board because they lack merit.” Id. at 3-4, 118.

 

2 An SLC report is properly considered in connection with a
motion to dismiss. See, e.g., In re H.J. Heinz Co. Deriv. & Class
Action Litig., No. G.D. 13-003108, 2013 WL 1905075, at *3 (Pa.
Com. Pl. Apr. 29, 2013). In any event, plaintiffs, who themselves
cite to the SLC report in their papers, make no objection to the
Court’s consideration of it.

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 8 of 54

The plaintiffs and the defendants thereafter entered into a
Stipulation of Settlement. Dkt. No. 327-3.3 As a part of the
settlement, the “Releasing Persons” agreed that they would be
barred from suing any “Released Person” for “any Settled Claims
and from commencing, prosecuting or participating in the
commencement or prosecution of any Settled Claims in any other
action, suit, or proceeding.” Stipulation and Settlement at 16.
“Releasing Persons” was defined as “Plaintiffs and all members of
the Class.” Id. at (A) (1) (cr). “Plaintiffs,” in turn, was defined
as “individually and collectively,” the six named plaintiffs in
the action”; and the “Class” was defined to exclude “Defendants.”
Id. at (A) (1) (db), (0). “Released Persons” was defined to include
the Company, and its officers and directors. Id. (A) (1) (q), (f£).
“Settled Claims” was defined to include any action brought:

by or on behalf of Plaintiffs or any member of the Class,

whether individual, direct, class, derivative,

representative, legal, equitable, or of any other type,

in their capacity as shareholders during any time
between December 19, 2013, and April 8, 2014, against

 

 

any or all of the Released Persons, . .- .- 1 which have

arisen, could have arisen, arise now or hereafter arise

out of, or relate in any manner to .. . the Merger
3 “Settlement agreements are documents of which a court may
take judicial notice in order to determine whether future claims
are barred by a previous settlement.” Deylii v. Novartis

Pharmaceuticals Corp., No. 13-cv-06669 (NSR), 2014 WL 2757470, at
*4 (S.D.N.Y. Jun. 16, 2014). Unless otherwise indicated, in quoting
cases all internal quotation marks, alterations, emphases,
footnotes, and citations are omitted.

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 9 of 54

Agreement and the transactions contemplated
thereby

Id. (A) (1) (t). Finally, both the Releasing and Released Persons
“waive[d] [their] rights to the extent permitted by state law,

federal law, foreign law or principle of common law, which may

have the effect of limiting the release set forth above.” Id. at

On February 25, 2015, a New York state court approved the
Stipulation and dismissed the Settled Claims on the merits and
with prejudice. Dkt. No. 327-4.

C. The Bankruptcy

In April 2018, roughly four years after the Merger closed,
Nine West filed for bankruptcy. Compl. § 147. The bankruptcy court
approved Nine West’s Chapter 11 plan in February 2019. Id. qi 13-
17. As part of the bankruptcy plan, Nine West settled its claims
against Sycamore. Id. 17 151. Nine West did not, however, settle
its claims against the former directors and officers of Jones
Group. Id. To that end, the bankruptcy plan established a
Litigation Trust, which authorized plaintiff Marc Kirschner, as
Litigation Trustee, to pursue “all claims and Causes of Action
arising under state or federal law owned by, or asserted by or on
behalf of, or that may be asserted by or on behalf of, the Debtors
or their Estates, in respect of matters arising out of or relating

to the 2014 Transaction against, [inter alial, directors,

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 10 of 54

officers, or managers of Jones Group and its subsidiaries and

affiliates.” In re Nine West Holdings, Inc. et al. at 28 (C.A. No.

 

18-10947 (SCC)) (Bankr. S.D.N.Y.) (Feb. 27, 2019), Dkt. 1308. The
proceeds from the Litigation Trust are to be distributed to certain
creditors of the Company.

The bankruptcy plan also authorized plaintiff Wilmington
Savings Fund Society, FSB, as Indenture Trustee for certain
noteholders of Nine West, to pursue avoidance claims “solely to
the extent necessary to pursue such claims against any Person or
Entity that received consideration, directly or indirectly, in
exchange for common stock of The Jones Group Inc. in connection
with the 2014 Transaction.” Compl. 9 16.

D. Procedural History

 

Between February and June 2020, the Litigation Trustee and
the Indenture Trustee brought these now-consolidated complaints
against the former officers, directors, and shareholders of Jones
Group, claiming breach of fiduciary duty, aiding and abetting the
breach of fiduciary duty, fraudulent conveyance, unjust
enrichment, and violations of 15 Pa. Cons. Stat. §§ 1551 and 1553,
arising out of the bankrupting, and bankruptcy, of the Company in

connection with the 2014 Transaction.4 On August 27, 2020, the

 

4 Plaintiffs initially filed these complaints in judicial
districts across the country. On June 2, 2020, the United States
Judicial Panel on Multidistrict Litigation transferred the actions

10

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 11 of 54

Court dismissed all fraudulent conveyance and unjust enrichment
claims with respect to payments made in connection with the
Shareholder Transfers, holding that all such transactions were
safe harbored under § 546(e) of the Bankruptcy Code, which also

preempted state-law unjust enrichment claims. See In re Nine West

 

LBO Sec. Litig., 2020 WL 5049621, at *15.

Now before the Court are two motions to dismiss plaintiffs’
remaining claims. First, the director defendants® move to dismiss
the Litigation Trustee’s claims for breach of fiduciary duty,
aiding and abetting breach of fiduciary duty, and violations of 15

Pa. Cons. Stat. §§ 1551 and 1553.° Dkt. No. 325. Second, the officer

 

defendants’? move to dismiss: (1) the Litigation Trustee’s claims

 

to the undersigned for consolidated pretrial proceedings. In re
Nine West LBO Secs. Litig., 464 F. Supp. 3d 1383 (J.P.M.L. 2020).

 

 

° The director defendants are Gerald C. Crotty, Robert lL.
Mettler, Mary Margaret Hastings Georgiadis, Ann Marie C. Wilkins,
Sidney Kimmel, John D. Demsey, Matthew H. Kamens, James A.
Mitarotonda, Jeffrey D. Nuechterlein, Lowell W. Robinson, Robert
& Susan Mettler Family Trust U/A 3/27/06, Robert L. Mettler, Susan
T. Mettler, Trustees, Telendos, LLC, and The Sidney Kimmel
Revocable Indenture of Trust. This group also includes Wesley R.
Card, who served as both an officer and director.

 

6 The Litigation Trustee does not oppose the directors’ motion
to dismiss the claims under 15 Pa. Cons. Stat. §§ 1551 and 1553.
See Litigation Trustee’s Memorandum of Law in Opposition to Former
Non-Management Directors’ Motion to Dismiss, (Pl. Dir. Mem.”),
Dkt. No. 145, at 2 n.1. Accordingly, those claims are hereby
dismissed.

7 The officer defendants are Christopher R. Cade, Wesley R.
Card, Ira M. Dansky, Joseph T. Donnalley, Richard L. Dickson,

 

Li
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 12 of 54

for breach of fiduciary duty, aiding and abetting the breach of
fiduciary duty, and unjust enrichment;*® and, along with certain
other defendants who joined in this motion,® (2) the Litigation
Trustee’s and the Indenture Trustee’s fraudulent conveyance claims
in connection with the change in control payments. Dkt. No. 322.
II. Discussion
To survive a motion to dismiss, a plaintiff must “state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

 

 

Cynthia DiPietrantonio, Tami Fersko, John T. McClain, and Aida
Tejero-DeColli.

8 While the Court previously dismissed the Litigation Trustee’s
unjust enrichment claims with respect to payments made in
connection with shareholder transfers, see In re Nine West LBO
Sec. Litig., 2020 WL 5049621, at *15 n.25, the officer defendants
now move to dismiss the unjust enrichment claims with respect to
the change in control payments, see Memorandum of Law in Support
of Former Officer Defendants’ Motion to Dismiss (“Officer Mem.”),
Dkt. No. 323, at 16-19. The Litigation Trustee does not oppose the
officer defendants’ motion to dismiss these claims. Plaintiffs’
Memorandum of Law in Opposition to Former Officer Defendants’
Motion to Dismiss (“Pl. Off. Mem.”), Dkt. No. 356, at 5 n.d.
Accordingly, these claims are hereby dismissed.

 

9 Defendant Janet Carr joins in the officer defendants’ motion
to dismiss the fraudulent conveyance claims. See Notice of Joinder
and Statement of Defendant Janet Carr in Support of Former Officer

Defendants’ Motion to Dismiss (“Carr Joinder”), Dkt. No. 328. In
addition, certain employee defendants who also allegedly received
change in control payments -- namely, Jeffrey Brisman, Lynne

Bernstock, Scott Bowman, Gregory Clark, John Deem, Beth B.
Dorfsman, Arundhati Kulkarni, Joseph Rosato, Larissa Sygida, and
Norman Veit -- join in the motion to dismiss the fraudulent
conveyance claims. See Joinder of the Former Employee Defendants
to the Motions to Dismiss of (A) the Former Officer Defendants,
and of (B) the Former Non-Management Directors (“Empl. Joinder”),
Dkt. No. 332.

12

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 13 of 54

556 U.S. 662, 678 (2009). The Court “accept[s] all factual
allegations in the complaint and draw[s] all reasonable inferences

in the plaintiff’s favor.” ATSI Commc'ns, Inc. v. Shaar Fund, Ltd.,

 

493 F.3d 87, 98 (2d Cir. 2007).

There are four sets of arguments before the Court. First, all
moving defendants argue that the 2014 Litigation, for one reason
or another, bars plaintiffs’ various claims. Second, the director
defendants argue that Litigation Trustee’s fiduciary duty and
aiding and abetting claims fail. Third, the officer defendants
argue that the Litigation Trustee’s fiduciary duty and aiding and
abetting claims fail. Finally, the officer defendants, joined by
certain employee defendants, argue that the fraudulent conveyance
Claims fail. The Court addresses each argument in turn.

A. Whether the 2014 Litigation Bars Any of the Claims

 

Before addressing the merits, defendants argue that (at least
some of) the remaining claims are barred by the 2014 Settlement,
the doctrine of res judicata, and the SLC process.

i. Whether the 2014 Settlement Bars these Claims

 

As mentioned above, the 2014 Settlement bars the “Releasing
Persons” -- namely, the named plaintiffs in that action and the
class -- from bringing claims arising out of or relating to the

f

2014 Transaction against the “Released Persons,” which includes
the directors and officers. Courts interpret a settlement release

under traditional contract principles and must dismiss claims that

13

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 14 of 54

ta

are “precluded by the plain language of the release.” In _ re
Worldcom, Inc., 296 B.R. 115, 120-21 (Bankr. S.D.N.Y. 2003).

Defendants argue that the 2014 Settlement bars the Litigation
Trustee's fiduciary duty claims. They reason as follows: because
the shareholder plaintiffs, who sought to bring derivative claims
on behalf of the Company, were “Releasing Persons,” so the
Litigation Trustee, who likewise seeks to bring claims on behalf
of the Company, is barred from doing so. Former Non-Management
Directors’ Memorandum of Law in Support of their Motion to Dismiss
the Complaints (“Director Mem.”), Dkt. No. 326, at 9. As the
Litigation Trustee points out, however, the plain terms of the
2014 Settlement specify that the only “Releasing Persons” -- that
is, the only people giving up their right to sue -- were the six
named plaintiffs and the class, a group that is itself defined to
exclude the Company. Under the plain terms of the 2014 Settlement,
then, the Company, on whose behalf the Litigation Trustee brings
these claims, is not a “Releasing Person” and is not barred from
bringing these claims.

In their reply brief, the defendants suggest that even if the
Company was not itself a Releasing Person, it was still a party to
the 2014 Settlement and therefore, under the terms of the 2014
Settlement, “waive[d] its rights to the extent permitted by state
law, federal law, foreign law or principle of common law, which

may have the effect of limiting the release set forth above.”

14

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 15 of 54

Stipulation and Settlement at 3. That argument also misses the
mark. By bringing these claims, the Litigation Trustee does not
limit the release set forth in the 2014 Settlement because, as
just explained, the 2014 Settlement does not release the Company’s
claims in the first instance. The Litigation Trustee’s claims are
therefore not barred by the 2014 Settlement.

Furthermore, even if one were to assume arguendo that the
2014 Settlement did bar the Litigation Trustee’s fiduciary duty
claims, it would not bar plaintiffs’ fraudulent conveyance claims.
The 2014 Settlement extends only to claims that could have been
brought by the shareholder plaintiffs “in their capacity as
shareholders.” Stipulation and Settlement, Wf L(t) & 3) (defining

and releasing “Settled Claims”). Fraudulent conveyance claims,

however, can be brought only by or on behalf of creditors. See

Plaintiffs’ Opposition to Joinder of the Former Employee
Defendants to the Motions to Dismiss of (A) the Former Officer
Defendants and (B) the Former Non-Management Directors, Dkt. No.

358, at 2-3 (citing Riis v. Mfrs. Hanover Trust Co., 632 F. Supp.

 

1098, 1101 n.2 (S.D.N.Y. 1986)). Because the shareholder
plaintiffs could not have brought these fraudulent conveyance
claims “in their capacity as shareholders,” the claims are not
barred by the 2014 Settlement.

ii. Whether Res Judicata Bars these Claims

15

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 16 of 54

Defendants also argue that the New York court’s dismissal of
the 2014 Litigation on the merits and with prejudice precludes the
Litigation Trustee’s claims in this case. Federal courts apply New
York law to determine the preclusive effect of a New York state

court judgment on a federal action. Simmons v. Trans Express Inc.,

 

955 F.3d 325, 328 (2d Cir. 2020). Under New York law, “res
judicata, or claim preclusion, bars successive litigation based
upon the same transaction or series of connected transactions if:
(i) there is a judgment on the merits rendered by a court of
competent jurisdiction, and (ii) the party against whom the
doctrine is invoked was a party to the previous action, ofr in

privity with a party who was.” People ex rel. Spitzer v. Applied

 

Card Sys., Inc., 11 N.¥.3d 105, 122 (2008).1° To establish privity
under New York law, “the connection between the parties must be
such that the interests of the nonparty can be said to have been

represented in the prior proceeding.” Green v. Santa Fe Industries,

 

Inc., 70 N.Y.2d 244, 253 (1987).
In addition, while the preclusive effect of a state-court

judgment is determined by the substantive law of that state, that

law remains “subject to due process limitations.” Taylor Vv.

 

10 The Litigation Trustee does not dispute that the 2014
Litigation resulted in a judgment on the merits. For good reason.
See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 287 (2d Cir.
2002) (“It is clear that a dismissal, with prejudice, arising out
of a settlement agreement operates as a final judgment for res
judicata purposes.”).

 

16

ane A

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 17 of 54

Sturgell, 553 U.S. 880, 891 (2008); see also Kremer v. Chemical

 

Const. Corp., 456 U.S. 461, 482 (1982) (“A State may not grant
preclusive effect in its own courts to a constitutionally infirm
judgment, and other state and federal courts are not required to
accord full faith and credit to such a judgment.”). As a matter of
due process, a judgment can have preclusive effect against a
nonparty only where, as relevant here, the nonparty was “adequately
represented by someone with the same interests who was a party to
the suit.” Taylor, 553 U.S. at 894.14 “A party’s representation of
a nonparty is ‘adequate’ for preclusion purposes only if, at a
minimum: (1) [t]he interests of the nonparty and her representative
are aligned, [and] (2) either the party understood herself to be
acting in a representative capacity or the original court took
care to protect the interests of the nonparty. Id. at 900.*

It is well-established that a judgment rendered in derivative

action “brought on behalf of the corporation by one shareholder

 

11 The Taylor Court identified five other exceptions to the
general rule against nonparty preclusion; none is relevant here.
553 U.S. at 893-95.

12 Tn certain situations, the Supreme Court has suggested, there
must also have been “notice of the original suit to the persons
alleged to have been represented.” Taylor, 553 U.S. at 897.
However, “federal courts have signaled that derivative suits are
situations where notice is not required to comply with Due
Process.” See Cal. State Teachers’ Ret. Sys. v. Alvarez, 179 A.3d
824, 851 (Del. 2018).

 

17

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 18 of 54

will generally be effective to preclude other actions predicated
on the same wrong brought by other shareholders.” Parkoff v. Gen.

Tel. & Electronics Corp., 53 N.Y.2d 412, 420 (1981); see also Dana

 

v. Morgan, 232 F. 85, 89 (2d Cir. 1916) (“[I]n [derivative] suits
the wrong to be redressed is the wrong done to the corporation and
as the corporation is a necessary part to the suit, it inevitably
follows that there can be but one adjudication on the rights of
the corporation.”).

Relying on this foundational rule, defendants argue that the
Litigation Trustee, who, like a shareholder plaintiff in a
derivative action, asserts the claims of the Company, is foreclosed
from doing so where, as here, those claims have already been
litigated in a prior derivative action. Dir. Mem. at 11. In
response, the Litigation Trustee contends that the shareholder
plaintiffs did not adequately represent “the interests of the
creditors whose interests are protected by the Litigation Trustee”
because the “the shareholders’ assertions were the opposite of
those creditors would have made.” Pl. Dir. Mem. at 10. Thus, the
issue here, which could be framed either as a matter of state-Law
privity or constitutional due process, is whether the Litigation
Trustee, asserting claims against the directors and officers on
behalf of the Company, was adequately represented by the

shareholder plaintiffs, who sought to bring derivative claims on

18

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 19 of 54

behalf of the Company against those same defendants in connection
with the same transaction.

As a threshold matter, the parties dispute the significance
of the fact that the shareholder plaintiffs settled their claims
before they technically obtained derivative standing -- that is,
before they were formally authorized to bring claims on behalf of
the Company. The Litigation Trustee contends that because the 2014
litigation was never recognized as a derivative action, the
judgment in that case cannot be res judicata to the Company, and,
by extension, to the Litigation Trustee. Pl. Dir. Mem. at 10. The
Litigation Trustee, however, cites no case law to support such a
proposition. In fact, courts regularly treat dismissal of a
derivative suit on demand grounds as binding on other shareholders,
even though such a dismissal necessarily occurs before the

plaintiffs obtained derivative standing. See, e.g., Arduini v.

 

Hart, 774 F.3d 622, 633 (9th Cir. 2014) (applying Nevada law); In

re Sonus Networks, Inc. Shareholder Deriv. Litig., 499 F.3d A’

 

(lst Cir. 2007) (applying Massachusetts law); Henik ex rel.

LaBranche & Co., Inc. v. LaBranche, 433 F. Supp. 2a 372, 381

 

(S.D.N.Y. 2006) (applying New York law); Alvarez, 179 A.3d 824

(applying Arkansas law).% These rulings largely proceed on the

 

13 In so ruling, these cases distinguish derivative actions from
traditional class actions, where the Supreme Court has made clear
that a denial of class certification is binding only as to the

19

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 20 of 54

assumption that “the [derivative] standing analysis for one
shareholder will not differ from the [derivative] standing
analysis for another shareholder.” LaBranche, 544 F. Supp. 2d at
381.14

However, even assuming these cases apply beyond the demand
futility context, they all recognize that a different preclusion
analysis must result where the plaintiff in the earlier action “is

alleged to have inadequately represented the interests of all of

the shareholders.” Id.; see, e.g., In re Sonus Networks, 499 F.3d

 

at 64 (“However established the principle that the same party, the
corporation, has sued in each derivative action, it is subject to
an important caveat: to bind the corporation, the shareholder
plaintiff must have adequately represented the interests of the
corporation.”).

Here, the Litigation Trustee alleges just that. Whereas the
shareholder plaintiffs argued that the directors and officers

breached their fiduciary duty by failing to generate enough money

 

named plaintiff. See Smith _v. Bayer Corp., 564 U.S. 299, 315-16
(2011).

 

14 But cf. Freedman v. Redstone, 753 F.3d 416, 425 (3d Cir. 2014)
(holding, as a matter of New York law, that a court’s prior
determination that a particular director was not independent did
not bar re-litigation of that issue in a subsequent derivative
suit because “[a] determination of a director’s independence

igs concerned with a possibly fluid relationship” and a director
may be interested with respect to one but not another challenged
transaction).

 

20

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 21 of 54

for the shareholders, the Litigation Trustee now argues that the
directors and officers breached their fiduciary duty by
distributing too much money to shareholders, thereby rendering the
Company insolvent. Id. While the two sets of claims challenge the
same one transaction, the incentives of the shareholder plaintiffs
-- to generate more money for the shareholders -- were directly
opposed to those of the Litigation Trustee, who seeks in this very
action, for example, to claw back money paid to the shareholders

as fraudulent conveyances. Cf. In re Healthco Intern., Inc., 208

 

B.R. 288, 308 (Bankr. D. Mass. 1997) (“[Tjt makes no sense to say
the Trustee stands in privity to the class action plaintiffs in
[the earlier action]. The Trustee has included as defendants in
the present suit those very stockholders, seeking to avoid the
payments made to them on the grounds they were fraudulent
transfers.”).15 Indeed, it is little surprise that the shareholder

plaintiffs, who wanted the Company to pay them more money, did not

 

15 To be sure, Healthco is not entirely on point. There, the
earlier shareholders had brought a direct action in their capacity
as shareholders, rather than, as here, a derivative action

putatively on behalf of the corporation. 208 B.R. at 307-08.
Nevertheless, the Healthco court’s discussion of the structural
conflict between shareholders seeking to maximize payout and a
bankruptcy trustee who seeks to challenge those payouts is
instructive.

21

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 22 of 54

make the argument, now made by the Litigation Trustee, that the
Company, in order to avoid insolvency, should have paid them less.!

There is a general principle lurking here. A litigation
trustee, like a bankruptcy trustee but unlike shareholders
bringing derivative claims, represents the interests of creditors
of the bankruptcy estate. That is why, as the Third Circuit has
persuasively explained, “the legal relationship between the
trustee and the pre-bankruptcy debtor is incomplete, particularly
when the interests of the creditors diverge from those of the

debtor.” In re Montgomery Ward, LLC, 634 F.3d 732, 738 (3d Cir.

 

2011). For that reason, the Court finds that, in this case, the

shareholder plaintiffs did not adequately represent the interests

 

16 The Litigation Trustee also argues, albeit less persuasively,
that there is no res judicata because “critical evidentiary
elements required to support [his claims] were not at issue in the
2014 Litigation. Pl. Dir. Mem. at 11. While it is true that, under
federal common law, a “party seeking res judicata must show that
the same evidence is needed to support both claims,” Id. (quoting
King v. Fox, 418 F.3d 121, 131 (2d Cir. 2005)), New York law

 

imposes no such requirement. Instead, “New York takes a
transactional approach to res judicata.” Yessir v. GMAC Mortg.
Corp., 535 F. Supp. 2d 413, 422 (S.D.N.Y¥. 2008). “fO]nce a claim

is brought to a final conclusion, all other claims arising out of
the same transaction or series of transactions are barred, even if
based upon different theories or if seeking a different remedy.”
Sosa v. J.P. Morgan Chase Bank, 33 A.D.3d 609, 611 (2d Dep’t 2006).
As a result, “[w]hen alternative theories are available to recover
what is essentially the same relief for harm arising out of the
same or related facts such as would constitute a single factual
grouping, the circumstance that the theories involve materially
different elements of proof will not justify presenting the claim
by two different actions.” O'Brian v. City of Syracuse, 54 N.Y.2d
353, 357 (1981).

 

22

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 23 of 54

of the Litigation Trustee.!7 His claims are therefore not barred
by res judicata.

iii. Whether the SLC Process Forecloses these Claims

 

As a final procedural bar to the Litigation Trustee’s claims,
defendants argue that even if the 2014 Settlement did not bar the
claims, they must nevertheless be dismissed because a special
litigation committee investigated the shareholder plaintiffs’
claims, found that the Board “more than adequately represented the

“

interests of the Company,” and recommended that the Company “not
file suit against the Board.” Report of the Special Litigation
Committee at 118. Under Pennsylvania law, which all parties agree
controls this issue,!8 if an SLC determines that no wrongdoing
occurred and that litigation should not proceed, a court must

enforce that determination, so long as the court finds that the

members of the SLC meet certain qualifications and that “the

 

17 Durkin v. Shea, 957 F. Supp. 1360 (S.D.N.Y. 1997), a case
relied upon by defendants, is not to the contrary. That case stands
for the basic proposition that a bankruptcy trustee stands in the
debtor’s shoes when he brings a claim held by the debtor. Id. at
1372. Here, even though the Litigation Trustee stands in the
Company’s shoes, the Court holds that the shareholder plaintiffs
inadequately represented the set of interests now represented by
the Litigation Trustee.

18 As the parties recognize, Pennsylvania law governs any
challenge to the SLC because Jones Group was incorporated in
Pennsylvania. See Seybold v. Groenink, No. O06-cv-772 (DLC), 2007
WL 737502, at *5-7 (S.D.N.Y. Mar. 12, 2007).

 

23

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 24 of 54

committee acted in good faith, independently and with reasonable
care.” 15 Pa. Cons. Stat. § 1783.

Here, however, as the Litigation Trustee suggested during
oral argument, see Transcript dated October 21, 2020 at 18:25-19:8
(“Tr.”), an SLC’s determination is binding only with respect to
putative derivative actions brought by shareholder plaintiffs, who
seek to wrest from the board of directors the right to bring claims
on behalf of the company. Indeed, Pennsylvania law is clear that
an SLC’s determination bears only on whether shareholders can
maintain a derivative action. See 15 Pa. Cons. Stat. § 1783 (f)
(“If a special litigation committee is appointed and a derivative

action is commenced either before or after a determination

 

.”). By contrast, the Company -- and, by extension, the Litigation
Trustee -- is free to pursue claims against directors and officers
even where an SLC report would bar shareholders from doing the
same. The Litigation Trustee’s claims are therefore not barred by
the SLC process.}

B. Directors’ Motion to Dismiss

 

 

19 Moreover, even if the Company itself were somehow irrevocably
bound by the SLC’s determination, a court must dismiss a claim
based on an SLC’s determination only where the SLC has made an
“adequate investigation” of the claim. See Cuker v. Mikalauskas,
692 A.2d 1042, 1048 (Pa. 1997). Here, since the SLC was never
presented with -- and thus never considered -— the present argument
that the directors and officers breached their duties by pursuing
a transaction that rendered the Company insolvent, the SLC process
would not bar the instant claims.

24

ESTAR MIURA WHE

 

PRUE ES

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 25 of 54

The Litigation Trustee claims that the directors (1) breached
their fiduciary duty to the Company and (2) aided and abetted
Kaluzny’s and Morrow’s fiduciary breaches to the Company once they
became the sole directors of Nine West. Compl. QF 155-180. The
director defendants move to dismiss these claims.

i. Breach of Fiduciary Duty

 

Under Pennsylvania law,?° a director must perform his duties
“in good faith, in a manner he reasonably believes to be in the
best interests of the corporation and with such care, including
reasonable inquiry, skill and diligence, as a person of ordinary
prudence would use under similar circumstances.” 15 Pa. Cons. Stat.
§ 1712. In other words, a director’s fiduciary obligation includes

both a duty of care and a duty of loyalty. See Kelly v. Peerstar

 

LLC, No. 18-cv-126 (KRG), 2020 WL 5077940 at *14 (W.D. Pa. Aug. 5,
2020).

The director defendants move to dismiss the Litigation
Trustee’s breach of fiduciary duty claims on the grounds that: (1)
he cannot overcome the business judgment rule; and (2) even if he

could overcome the business judgment rule, he cannot overcome the

 

20 It is undisputed that Pennsylvania law governs the fiduciary
duty claims because the director defendants are alleged to have
breached their fiduciary duties to Jones Group, which was
incorporated in Pennsylvania. See Officer Mem. at 9 n.5; Pl. Off.
Mem. at 5 n.3.

25

DDSI LRM ad ak 28D nO TRAD ERO we

§
g

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 26 of 54

exculpatory provisions in Jones Group’s bylaws, which limits the
contexts in which directors could be liable for monetary damages.

1. Whether the Business Judgment Rule Precludes
Liability

 

The business judgment rule ordinarily “insulates a director
from liability for decisions made: (1) in good faith; (2) where
the director or officer is not interested in the subject of the
business judgment; (3) is informed with respect to the subject of
the business judgment to the extent he reasonably believes to be
appropriate under the circumstances; and (4) rationally believes
that the business judgment in question is in the best interests of
the corporation. In re Lampe, 665 F.3d 506, 516-17 (3d Cir. 2011).
Typically, a breach of fiduciary duty renders the business Judgment

rule inapplicable. See In re Total Containment, Inc., 335 B.R.

 

589, 606 n.6 (E.D. Penn. 2005); see also 15 Pa. Cons. Stat.

§ 1715(d) (“Absent breach of fiduciary duty .. . any act as the

 

board of directors, a committee of the board or an individual
director shall be presumed to be in the best interests of the
corporation.”) (emphasis added).

In the context of mergers and acquisition, however,
Pennsylvania law affords additional deference to directors.
Indeed, in enacting § 1715, “the Pennsylvania legislature
specifically intended that Courts defer to directors’ decisions

f

concerning mergers and acquisitions.” Simmons v. Sutherland, No.

 

26

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 27 of 54

80-E of 1998, 1998 WL 3550554, at *7 (Pa. Com. Pl. Nov. 25, 1998).
Under § 1715, so long as a “majority of the disinterested
directors” approve the merger, such approval is “presumed to
satisfy the [foregoing] standard . .. , unless it is proven by
clear and convincing evidence that the disinterested directors did
not assent to such act in good faith after reasonable
investigation.” Thus, to overcome Pennsylvania’s business judgment
rule, the Litigation Trustee must either allege that the majority
of the Board was not disinterested or that the directors did not
assent to the 2014 Transaction in good faith after reasonable
investigation.

a. Disinterested Directors

 

The director defendants argue that the Litigation Trustee has
not alleged facts showing that the majority of directors were not
disinterested. Section 1715 defines the term “disinterested
director,” for the purposes of that section only, to include a
director of the to-be-acquired corporation other than:

A director who has a direct or indirect financial or

other interest in the person acquiring or seeking to

acquire control of the corporation or who is an affiliate

or associate... of, or was nominated or designated as

a director by, a person acquiring or seeking to acquire
control of the corporation.

15 Pa. Cons. Stat. § 1715(e) (1) (i). The provision goes on to
explain that “{a] person shall not be deemed to be other than a

disinterested director solely by reason of ... . [t]he ownership

27

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 28 of 54

by the director of shares of the corporation [or] [t]he receipt as
a holder of any class or series of any distribution made to all
owners of shares of that class or series.” Id. § 1715(e) (2) (a),
(ii). In other words, § 1715 views an interested director as one
who stands on both sides of the transaction, but not otherwise.
Ignoring the clear command of § 1715, the Litigation Trustee
contends that the directors were not disinterested because they
financially benefited from the Transaction since it triggered both
the accelerated vesting of certain restricted shares and the right
to receive $15 per share for their common shares and restricted
shares. Pl. Dir. Mem. at 16-17. He further contends that while
Pennsylvania law does “not address interestedness in the context
of a divergence of interests between directors of an insolvent
corporation and its creditors,” under Delaware law, a “director of
an insolvent corporation is interested in a transaction if he or
she receives a personal benefit not shared by all of the insolvent
corporation’s creditors.” Id. at 20. While the Litigation Trustee
might accurately describe Delaware law, Pennsylvania law, as just
discussed, is different and expressly rejects the Litigation
Trustee’s theory of interestedness. The Litigation Trustee cites
to no Pennsylvania case law, and the Court has found none, that
admits of an exception to this rule in cases where the corporation
is nearing insolvency. Accordingly, the Litigation Trustee has

failed to plead that the directors were not disinterested.

28

 

 

 

 

 

 

ACY MRCS

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 29 of 54

b. Failure to Investigate and Assent

 

The Litigation Trustee is more successful in alleging that
the director defendants did not conduct a “reasonable
investigation” into whether the 2014 Transaction -- as a whole --
would render the Company insolvent. The complaints allege that
director defendants did not investigate whether the Additional
Debt and Carve-Out Transactions would render the Company
insolvent. Compl. @%@ 113, 165. Indeed, the director defendants
expressly disclaimed any evaluation of whether those components of
the 2014 Transaction would be fair to the Company. Compl. @I1 66-
67. Moreover, the complaints allege that the director defendants
failed to conduct an investigation even after Sycamore made the
deal less favorable to the Company, even though the “fiduciary
out” clause would have permitted them to terminate the agreement.
Id. § 110. Because the business judgment rules “presupposes that
directors made a business judgment,” the Litigation Trustee
contends that it does not protect directors with respect to matters
they expressly did not consider. Pl. Dir. Mem. at 19.

In response, the director defendants insist that they had no
obligation to investigate the solvency of the Company after the
Additional Debt and Carve-Out Transactions because they had no
role in those components of the 2014 Transaction, which were

effectuated after they ceased to be directors of the Company.

29

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 30 of 54

Director Mem. at 21. Therefore, they can “face no fiduciary
liability with respect” to them. Id.

The Court disagrees. Multistep transactions can be treated as
one integrated transaction where, as here, the plaintiff pleads
that the transaction “reasonably collapse[s] into a single
integrated plan” and “where the plaintiff pleads a cause action
for breach of fiduciary duty based on the foreseeability of the

alleged harm.” See, e.g., In _ re Hechinger Investment Co. of

 

Delaware, 274 B.R. 71, 91 (OD. Del. 2002). In Hechinger, the
district court, faced with a two-step LBO transaction, rejected
the director defendants’ argument that “they merely approved the
merger step of the LBO, and not the pledging of the post-LBO
debtor’s assets.” Id. at 90. Drawing all inferences in favor of
the plaintiff, the court held, among other things, that the
plaintiff had “stated a cause of action for breach of fiduciary
duty based on the foreseeability of the alleged harm,” even if the
director defendants did not formally approve every component of

the contested transaction. Id.?!

 

an Although Hechinger is a Delaware case applying Delaware law,
Pennsylvania case law is not to the contrary. Indeed, Hechinger
itself relies on United States v. Tabor Court Realty, 803 F.2d
1288, 1302 (3d Cir. 1986), a Third Circuit case construing
Pennsylvania law, for the general proposition that, in certain
circumstances, courts may treat multistep LBO transactions as “one
integrated transaction.” While Tabor Court dealt with fraudulent
conveyance claims, not fiduciary duty claims, that is a distinction
without a difference, not least because, under Pennsylvania law,
directors can “breach their fiduciary duty owing to [the company ]

30

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 31 of 54

In their reply brief, the director defendants seek to
distinguish Hechinger because in that case the plaintiff “alleged
facts showing that the fiduciaries were impermissibly interested
in the underlying LBO transaction.” Former Non-Management
Directors’ Reply Memorandum of Law in Further Support of their
Motion to Dismiss the Complaints, Dkt. No. 365, at 9. Here, by
contrast, the Litigation Trustee’s only theory of “self-interest,”
as discussed, is not actionable under Pennsylvania law. Id. But
this argument is misplaced. As discussed, Pennsylvania law does
not require a finding of self-interestedness to overcome the
business judgment rule; a director’s failure to make a reasonable
investigation is enough. Because the director defendants made no
investigation whatsoever into the propriety of the Additional Debt
and Carve-Out Transactions, they cannot take cover behind the
business judgment rule with respect to those components of the
2014 Transaction.

2.Whether the Jones Group Bylaws  Preclude
Liability

 

Even where a director has breached his fiduciary duties,
however, Pennsylvania law permits shareholders to adopt bylaws

limiting director liability to cases where the breach constitutes

 

when they participate[] in the fraudulent conveyance of [the
Company’ s] assets to [an acquirer] for less than full
consideration.” See Voest-Alpine Trading USA Corp. v. Vantage
Steel Corp., 919 F.2d 206, 217 n.25 (3d Cir. 1990).

31
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 32 of 54

“self-dealing, willful misconduct, or recklessness.” 15 Pa. Cons.
Stat. § 1713(a). At all relevant times, Jones Group had such an
exculpatory bylaw. See The Jones Group Inc., Quarterly Report (Form
10-Q) Ex. 3.1 at 21 (Apr. 27, 2012). Thus, even if the complaints
adequately allege breach of fiduciary duty, they must also allege
either recklessness or self-dealing.??
a. Self-Dealing
Unlike the term “disinterested,” which is defined in § 1715
for the purposes of the business judgment rule, the term “self-
dealing,” as used in § 1713, is left undefined. In addition, the
Court was not directed to, and could not itself find, any cases
construing Pennsylvania’s exculpatory bylaw provision. In the
absence of controlling authority, the parties offer competing
definitions of “self-dealing.” Citing Delaware case law, the
director defendants contend that self-dealing occurs only where a
director appears “on both sides” of a transaction. Director Mem.

at 15 (citing Gilbert v. El Paso Co., Civ. A. Nos. 7075, 7079, and

 

7078, 1988 WL 124325, at *8 (Del. Ch. Nov. 21, 1988), aff’d, 575
A.2d 1131 (Del. 1990)). The Litigation Trustee, on the other hand,
citing to a Pennsylvania case dealing with a municipal zoning
dispute, suggests that self-dealing captures a broader set of

actions and includes “[pJarticipation in a transaction that

 

22 The Litigation Trustee does not contend that the director
defendants engaged in willful misconduct. See Pl. Dir. Mem. at 12.

32

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 33 of 54

benefits oneself instead of another who is owed a fiduciary duty.”

Pl. Dir. Mem. at 16 (quoting Honey Brook Estates v. Honey Brook

 

Tp., No. 09-cv-6190, 2012 WL 2076985, at *14 (E.D. Pa. June 7,
2012)).

The Court agrees with the director defendants and declines to
give such broad meaning to the term “self-dealing.” Under Delaware
law, as the director defendants point out, the term “self-dealing”

describes “the situation when a [corporate fiduciary] is on both

sides of a transaction.” Cinerama, Inc. v. Technicolor, Inc., 663

 

A.2da 1156, 1169 (Del. 1995). Self-dealing, however, is just one
way that a director could become interested in a given transaction;
even where a director has not engaged in “classic self-dealing,”
she may still be self-interested in a given transaction where she

has a “substantial” interest in it. Id.; see also Robotti & Co.,

 

LLC v. Liddell, C.A. No. 3128-VCN, 2010 WL 157474, at *12 n. 98
(Del. Ch. Jan. 14, 2010) (discussing the difference between “self-
dealing” and “incidental director interest”). In other words,
under Delaware law, the term “self-dealing” constitutes one, but
not the only, way for a director to become self-interested in a
transaction.

While § 1713's “reference to self-dealing . . . may pick up
a great many duty of loyalty violations,” see Mark A. Sargent and

Dennis R. Honabach, Director and Officer Liability Handbook, §

 

PA:1, the Court is not inclined to expand the reach of the term

33

SERIA SS £2, SUD UP AMES BEN ET, SIE WOE
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 34 of 54

beyond what is accepted under Delaware law. If the Pennsylvania
legislature had intended to sweep in a broader set of conflicts
beyond classic self-dealing, 1t would have done so. But taking the
statute as it is written, the Court concludes that self-dealing is
limited to those situations where the director stands on both sides
of the transaction. Because, here again, the Litigation Trustee
does not allege that the directors stood on both sides of the 2014
Transaction, or had any affiliation with Sycamore for that matter,
the Court holds that he has not established self-dealing.

b. Recklessness

The director defendants also argue that the complaints fail
to plead that they acted recklessly. Director Mem. at 16. To plead
“recklessness,” the Litigation Trustee must allege that the
directors knew, or had reason to know, of facts that created a
degree of risk that the 2014 Transaction would harm the Company,
and that they deliberately acted or failed to act in disregard of

the risk. See SHV Coal, Inc. v. Cont’l Grain Co., 587 A.2d 702,

 

704 (Pa. 1991) (generally defining the term “recklessness”).

The Court holds that the complaints adequately allege that
the director defendants were reckless in approving the 2014
Transaction. As detailed above, the complaints allege that the
director defendants consciously disregarded whether the Additional
Debt and Carve-Out Transactions were in the interest of the

Company, specifically excluding those elements of the 2014

34

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 35 of 54

Transaction from their assessment. Compl. { 66. Moreover, the
complaints allege certain “red flags” that should have put the
director defendants on notice that the Additional Debt and Carve-
Out Transactions would leave the Company insolvent. For example,
the $2.2 billion valuation the Company received in the 2014
Transaction minus the $800 million historical purchase price of
the Carve-Out Businesses implied that the rest of Jones Group
(i.e., RemainCo) was worth no more than $1.4 billion. That
knowledge should have alerted the director defendants that they
needed to investigate RemainCo’s solvency, given that Sycamore
arranged, with their knowledge, for RemainCo’s debt to be increased
to $1.55 billion. See Compl. 7 115. In addition, RemainCo’s debt
would be 7.8 times the Adjusted EBITDA calculated by the Company's
management and 6.6 times the Adjusted EBITDA figure produced by
Sycamore -- both higher than the 5.1 multiple that Citigroup had
advised the Board that the Company could sustain in a scenario
where it retained all its businesses. Id. 9 108. In spite of these
red flags, the Board did not make any inquiry into RemainCo’s
solvency; to the contrary, the Board expressly disclaimed any view
of the Additional Debt and Carve-Out Transactions. This, the Court
holds, was reckless.

At this stage of the case, taking all allegations as true and
making all reasonable inferences in the light most favorable to

the Litigation Trustee, the Court holds that the complaints have

35

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 36 of 54

stated a claim for breach of fiduciary duty against the director
defendants. Moreover, because the director defendants failed to
make a reasonable investigation (or any investigation, for that
matter) into the Additional Debt and Carve-Out Transactions even
in the face of red flags suggesting the 2014 Transaction would
render the Company insolvent, they are not entitled to the
protections of the business judgment rule or the Company’s
exculpatory bylaw. For that reason, their motion to dismiss the
breach of fiduciary duty claims is denied.

ii. Aiding and Abetting Breach of Fiduciary Duty

 

The Litigation Trustee’s second cause of action against the
director defendants is for aiding and abetting Kaluzny’s and
Morrow's fiduciary breaches to Nine West by approving the Merger
and substantially assisting in carrying out the remaining elements
of the Transaction. Compl. @ 175. To state a claim for aiding and
abetting a breach of fiduciary duty under Delaware law,?3 a
plaintiff must plead: “(L) the existence of a fiduciary
relationship, (ii) a breach of the fiduciary's duty, (iii) knowing

participation in that breach by the defendants, and (iv) damages

 

23 It is undisputed that Delaware law governs the aiding and
abetting claims because the director defendants are alleged to
have aided and abetted the breach of Kaluzny’s and Morrow’s
fiduciary duties to Nine West, which was incorporated in Delaware.
See Officer Mem. at 13 n.8; Pl. Off. Mem. at 12 n.9.

36

:

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 37 of 54

proximately caused by the breach.” RBC Capital Markets, LLC v.

 

Jarvis, 129 A.3d 816, 862 (Del. 2015).

The director defendants’ motion to dismiss these claims rests
on two arguments: (1) that any acts taken before Kaluzny and Morrow
became directors -- and, therefore, before Kaluzny and Morrow had
any fiduciary duties to Nine West -- cannot form the basis of an
aiding and abetting claim; and (2) that even if such actions could
support a claim, the complaints do not adequately plead that the
directors defendants “knowingly participated” in the breaches.

On their first argument, the director defendants cite no case
law to support the proposition that the aider and abettor’s
assistance must occur while the fiduciary duty exists. Such a
limitation, moreover, is senseless. A hypothetical proves the
point. Suppose that, the day before a person is set to assume her
role as director of a corporation, she asks a friend for help with
a scheme to defraud the corporation. The friend agrees to help and
lends substantial preparatory assistance that day. The following
day, the newly enshrined director executes her scheme to defraud
the corporation, relying on the help that her friend had provided
the day before. Should the friend, who only assisted the director
before she took office, escape liability simply because the
director’s fiduciary duties hadn’t yet attached? Seeing no reason
for such an artificial limitation, the Court rejects the director

defendants’ first argument.

37

STI ETN TP

Fe eR FAT
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 38 of 54

On their second argument, the director defendants contend
that the complaints fail to allege that they “knowingly
participated” in Kaluzny’s and Morrow’s fiduciary breach. Director
Mem. at 23. To the contrary, the complaints allege that Sycamore,
along with Kaluzny and Morrow, kept their bad acts a secret from
the director defendants. Id. For the same reasons discussed above,
however, the Court holds that Litigation Trustee has adequately
pleaded that the director defendants had actual or constructive
knowledge that Kaluzny and Morrow would carry out the contemplated
Carve-Out Transactions and that such actions would leave the
Company insolvent. By approving the Merger, knowing that Kaluzny
and Morrow would execute the Carve-Out Transactions and leave the
Company insolvent, the director defendants are alleged to have
aided and abetted Kaluzny’s and Morrow’s fiduciary breach.
Accordingly, the Court denies the motion to dismiss the aiding and
abetting claims.

C. Officers’ Motion to Dismiss the Breach of Fiduciary
Duty and Aiding and Abetting Claims

 

The Litigation Trustee also brings breach of fiduciary duty
and aiding and abetting claims against the officer defendants.?**
The officer defendants move to dismiss both claims.

i. Breach of Fiduciary Duty

 

 

24 The breach of fiduciary duty and aiding and abetting claims
were not alleged against defendants DiPietrantonio or Tejero-
DeColli.

38

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 39 of 54

Under Pennsylvania law, an officer is required to “perform
his duties as an officer in good faith, in a manner he reasonably
believes to be in the best interests of the corporation, and with
such care, including reasonable inquiry, skill, and diligence, as
a person of ordinary prudence would use under similar
circumstances.” 15 Pa. Const. Stat. § 1712(c). Officers do not,
however, “owe fiduciary duties to a corporation regarding aspects
of the management of the corporation that are not within their
responsibility or are within the exclusive province of the board.”

See In re Verestar, Inc., 343 B.R. 444, 474 (Bankr. S.D.N.Y. 2006).

 

But “officers may be held liable for breach of fiduciary duty to
the extent that they have discretionary authority over, and the
power to prevent, the complained of transactions, in which case
they will be held to the same standards as a director.” Id.

The officer defendants argue that the breach of fiduciary
duty claims fail because the Litigation Trustee seeks to hold them
liable for failing to take actions that were out of their control.
Officer Mem. at 11. In response, the Litigation Trustee homes in
on three allegations that, he says, were within the scope of the
officers’ authority: the officers failed to (1) engage an expert
to assess RemainCo’s solvency or to otherwise investigate
solvency; (2) consider whether Company should exercise the
“fiduciary out” clause; and (3) make any recommendations regarding

these rights. Pl. Off. Mem. at 7.

39

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 40 of 54

The Court holds that these allegations are insufficient to
state a claim for breach of fiduciary duty because they do not
plausibly support the inference that the officers had the power to
prevent the 2014 Transaction. To be sure, the Litigation Trustee
suggests that, had the officers “investigated, communicated, and
acted upon” their knowledge about the danger and unfairness of the
2014 Transaction, it could have been prevented. Id. But that
argument is simply not plausible. The theory of the complaints is
that the directors were aware of, and ignored, all sorts of red
flags regarding the 2014 Transaction. Even making all inferences
in the Litigation Trustee’s favor, there is no reason to believe
that, had the officers brought these issues to the directors’
attention, a different result would have obtained.*> While the
officers are alleged to have carried out certain actions that
facilitated the 2014 Transaction -- like participating in rating
agency presentations to syndicate the Additional Debt -- that is

not enough to establish that their actions could have prevented

the 2014 Transaction from occurring. Accordingly, the Court grants

 

25 Indeed, if it were the case that a different result would
have obtained, that would undermine the claims against’ the
directors, whose failure to stop the 2014 Transaction would begin
to look more like negligence than recklessness.

40
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 41 of 54

the officer defendants motion to dismiss the breach of fiduciary
duty claims.?®

ii. Aiding and Abetting Breach of Fiduciary Duty

 

The Litigation Trustee also brings claims against the officer
defendants for aiding and abetting Kaluzny’s and Morrow’s
fiduciary breaches to Nine West. As discussed above, to state a
claim for aiding and abetting a breach of fiduciary duty under
Delaware law, a plaintiff must plead: “(i) the existence of a
fiduciary relationship, (ii) a breach of the fiduciary’s duty,
(iii) knowing participation in that breach by the defendants, and
(iv) damages proximately caused by the breach.” Jarvis, 129 A.3d
at 862. The officer defendants argue that these claims fail because
the complaints do not adequately allege knowing participation or
proximate causation.?’

“(T]he element of ‘knowing participation’ requires that the
secondary actor have provided ‘substantial assistance’ to the

primary violator.” In re Oracle Corp. Deriv. Litig., C.A. No. 2017-

 

 

26 The officer defendants also accuse the Litigation Trustee of
impermissible group pleading. Officer Mem. at 10. However, the
complaints allege specific conduct of each officer -- and each
director for that matter -- underlying the breach of duty claims
against them. See Pl. Off. Mem. at Appendix A.

27 The officer defendants also argue, like the director
defendants did, that there can be no claim for aiding and abetting
where the assistance occurs before the fiduciary duty exists. For
the reasons already discussed, the Court rejects that argument.

Al
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 42 of 54

0337-SG, 2020 WL 3410745, at *11 (Del. Ch. June 22, 2020). To make
this determination, a “court may consider, among other factors,
the nature of the tortious act that the secondary actor
participated in or encouraged, including its severity, the clarity
of the violation, the extent of the consequences, and the secondary
actor’s knowledge of these aspects and the amount, kind, and
duration of assistance given, including how directly involved the
secondary actor was in the primary actor’s conduct.” Id. “To
withstand a motion to dismiss, a plaintiff must plead facts making
it reasonably conceivable that the defendant knowingly supported
a breach of duty and that his resulting assistance to the primary
actor constituted substantial assistance in causing the breach.”
Id.

The officer defendants argue that alleged assistance --
namely, participating in presentations to rating agencies and
failing to encourage the Board to stop the 2014 Transaction --
show, “at best,” that the officers provided “tangential”
assistance. Officer Mem. at 15. The Court agrees with the officer
defendants. Unlike the director defendants, who are alleged to
have provided substantial assistance to Kaluzny and Morrow by
approving the 2014 Transaction, the officer defendants, at most,
participated in certain actions that helped the 2014 Transaction
along. Such assistance, the Court finds, is insufficient to support

a claim for aiding and abetting a breach of fiduciary duty. For

42

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 43 of 54

similar reasons, the Court finds that the complaints fail to allege
that the officer defendants “proximately caused” Kaluzny’s and
Morrow’s fiduciary breaches. Simply put, there are no allegations,
and no plausible inferences, that the officer defendants could
have done anything to prevent the 2014 Transaction from occurring
or that their actions were a “substantial factor” in causing the
breach. ?8

D. Officer Defendants’ Motions to Dismiss the Fraudulent
Conveyance Claims

 

 

The Litigation Trustee and the Indenture Trustee seek to avoid
the change in control payments made to certain officer and employee
defendants. In particular, the Litigation Trustee seeks to avoid
the payments under 11 U.S.C § 544(b), which grants a trustee the
authority to bring state law avoidance claims. Compl. 41 203-209.
The Indenture Trustee seeks to avoid the payments under state law.
See Plaintiff Wilmington Savings Fund Society, FSB’s Response to

the Former Officer Defendants’ Notice of Partial Withdrawal of

Joinder to the Motion to Dismiss of Kathleen Nedorostek Kaswell,

 

28 The Litigation Trustee contends that the causation inquiry
looks not to whether the aider’s assistance caused the breach but
only to whether the breach caused damages. Pl. Off. Mem. at 14-
15. While the Supreme Court of Delaware has recited the rule ina
manner that suggests the Litigation Trustee is correct, it has
applied the rule in a manner that makes clear that the aider’s
assistance must proximately cause the breach of fiduciary duty.
See Jervis, 129 A.3d at 865 (“The record evidence amply supports
the trial court’s conclusion that RBC purposely misled the Board
so as to proximately cause the Board to breach its duty of care.”).

43

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 44 of 54

Dkt. No. 379.22 The defendants move to dismiss these claims on the
following grounds: (1) the Litigation Trustee’s claims are
untimely as to defendants Donnalley and Tejero-DeColli; and (2)
both the Litigation Trustee’s and the Indenture Trustee's claims
are inadequately pleaded. °°

i. Whether the Litigation Trustee's Fraudulent

Conveyance Claims against Defendants Donnalley and
Tejero-DeColli are Timely

 

 

 

The officer defendants argue that the Litigation Trustee’s?!
fraudulent conveyance claims against defendants Donnalley and
Tejero-DeColli are time-barred under § 546(a) of the Bankruptcy

code. See Kaswell Mem. at 8; Officer Joinder at 2.3% Section 546 (a)

 

29 It is undisputed that New York law governs both the Litigation
Trustee’s and the Indenture Trustee’s fraudulent conveyance
claims. Officer Mem. at 19-20; Pl. Off. Mem. at 16 n.12.

30 The defendants initially argued that the Indenture Trustee
lacked standing to assert fraudulent conveyance claims with
respect to change in control payments. See Memorandum of Law of
Defendant Kathleen Nedorostek Kaswell in Support of Her Motion to
Dismiss the First Amended Complaint (“Kaswell Mem.”), Dkt. No.
330, at 7; Joinder of the Former Officer Defendants to the Motion
to Dismiss of Kathleen Nedorostek Kaswell (“Officer Joinder”),
Dkt. No. 335. However, the officer defendants expressly abandoned
this claim at oral argument, see Tr. at 12:16-20, and formally
withdrew the argument soon thereafter, see Dkt. No. 376.

3 Because the Indenture Trustee’s claims are not brought
pursuant to 11 U.S.C. § 544, the Bankruptcy Code’s statute of
limitations are inapposite.

32 As a threshold matter, the parties dispute whether this
argument is properly before the Court. The argument was first
raised in defendant Kaswell’s memorandum in support of her motion
to dismiss. See Kaswell Mem. While her motion was timely filed on
September 7, 2020, the officer defendants did not file their

 

44

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 45 of 54

provides that an action seeking to avoid a fraudulent conveyance
brought under § 544 of the Bankruptcy Code may not be commenced
after, as relevant here, the earlier of (1) “2 years after the
entry of the order for relief” or (2) “the time the case is closed
or dismissed.” 18 U.S.C. § 546(a).

Here, Nine West filed for bankruptcy on April 6, 2018 and an

order for relief was filed the same day. See In re Nine West

 

Holdings, Inc., No. 18-10947-scc, Dkt. No. 1 (Bankr. S.D.N.Y. Apr.
6, 2018) (entering order for relief). Nine West’s bankruptcy was

closed on March 31, 2020. See In re Nine West Holdings, Inc., No.

 

18-10947-scc, Dkt. No. 1673 (Bankr. S.D.N.Y. Mar. 31, 2020).
Therefore, under § 546(a), any avoidance action pursuant to § 544
had to have been filed on or by March 31, 2020. The complaint

against Donnalley and Tejero-DeColli, however, was not filed until

 

joinder to that motion until September 11, 2020 -- four days past
the moving deadline. Thereafter, Kaswell settled her claims and
withdrew her motion and memorandum of law. See Dkt. No. 353.
Because the officer defendants’ joinder was supposedly untimely
and because Kaswell’s motion and memorandum has since been
withdrawn, plaintiffs contend that her argument is not properly
before the Court. See Plaintiffs’ Opposition to Joinder of the
Former Officer Defendants to the Motion to Dismiss of Kathleen
Nedorostek Kaswell, Dkt. No. 357, at 2. The Court rejects this
hyper-technical argument. For one thing, the Court’s scheduling
order, Dkt. No. 20, set September 7, 2020 as the deadline for
“moving papers”; it did not address joinders. For another, as the
officer defendants point out, the arguments could be “raised in a
motion pursuant to Rule 12(c), following the filing of an answer.”
Reply Memorandum in Response to Plaintiffs’ Opposition to Former
Officer Defendants’ Joinder to the Motion to Dismiss of Kathleen
Nedorostek Kaswell, Dkt. No. 362, at l.

45

C0 MORE 8 Be A ORAS
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 46 of 54

June 5, 2020. See Kirschner v. Kimmel, No. 20-cv—-04287 (JSR), Dkt.

 

No. 1 (S.D.N.Y. June 5, 2020). Because the Litigation Trustee’s
fraudulent conveyance claims are untimely as against Donnalley and
Tejero-DeColli, the claims are dismissed.

ii. Whether the Fraudulent Conveyance Claims are
Adequately Pleaded

 

 

The officer defendants move to dismiss both the intentional
and fraudulent conveyance claims as to the change in control
payments.

1. Constructive Fraudulent Conveyance

 

To state a claim for constructive fraudulent conveyance under
New York law, a plaintiff must plead that the transfer was made

Mw“

without fair consideration and that one of the following
conditions is met: (i) the transferor is insolvent or will be
rendered insolvent by the transfer in question; (ii) the transferor
is engaged in or is about to engage in a business transaction for
which its remaining property constitutes unreasonably small

capital; or (iii) the transferor believes that it will incur debt

beyond its ability to pay.” In re Sharp Inter. Corp., 403 F.3d 43,

 

44 (2d Cir. 2005) (citing New York Debtor and Creditor Law (“DCL”)

§§ 273-75)).33 The officer defendants do not argue that plaintiffs

 

33 These DCL provisions “have been repealed and replaced --
effective April 4, 2020 -- by an act of the New York legislature
approved on December 6, 2019.” See Ray v. Ray, 799 Fed. App’x 29,
31 n.1 (2d Cir. 2020) (citing 2019 N.Y. Sess. Laws Ch. 580). The
new provisions, however, do not “apply to a transfer made or

46

UCI MAST YON 2A GY
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 47 of 54

have failed to plead lack of “fair consideration.” Pl. Off. Mem.
at 16. Instead, they contend that plaintiffs have failed to meet
any of the three just-mentioned conditions.

a. Solvency

“For purposes of the DCL, ‘[a] person is insolvent when the
present fair salable value of his assets is less than the amount
that will be required to pay his probable liability on his existing
debts as they become absolute and matured,’” Ray v. Ray, No. 18-
cv-7035 (GBD), 2019 WL 1649981, at *6 (S.D.N.Y. Mar. 28, 2019)
(quoting DCL § 271(1)). “The operative reference point for
determining insolvency is the time at which the transfer took

o

place.” Kim v. Ji Sung Yoo, 311 F. Supp. 3d 598, 612 (S.D.N.Y.

 

2018). “[T]lo enable a court to evaluate the sufficiency of a
complaint’s insolvency allegations on a motion to dismiss, the
court looks for some sort of ‘balance sheet’ test or information
provided that the court can use to infer that the transferor’s
liabilities exceeded their assets at the time the transfers took
place.” Ray, 2019 WL 1649981, at *8

Here, plaintiffs have alleged facts sufficient to support an
inference that the Company was insolvent at the time it made the

change in control payments. The complaints allege that Jones

 

f Mw“

obligation incurred before the act’s effective date,” or to “a
right of action that has accrued before that effective date.” Id.
Accordingly, all references to the DCL are to its pre-April 4,
2020 provisions, which all parties agree control.

47]

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 48 of 54

Group’s $2.2 billion valuation minus the $800 million historical
purchase price of the Carve-Out Businesses “implied that [Nine
West] likely had a capital deficit.” Id. @ 115. The complaints
also allege that “[a] discounted cash flow analysis that applied
reasonable and realistic projections for [Nine West] would have
calculated a total enterprise value for [Nine West] that was
hundreds of millions of dollars less than its debt of $1.55
billion, showing [Nine West] was insolvent.” Compl. 97 126. These
allegations allow for an inference, even if indirect, of
insolvency.

The officer defendants’ arguments to the contrary are
unpersuasive. They contend that hypothetical discounted cash flow
and comparable company analyses are “inapposite” because they do
not “speak to the present value” of Nine West’s assets at the time
of the transfers. Other courts, however, have relied on such

analyses. See, e.g., MFS/Sun Life Trust—-High Yield Series v. Van

 

Dusen Airport Services Co., 910 F. Supp. 913, 939 (S.D.N.Y. 1995)

 

(“(A discounted cash flow analysis] is an appropriate method of
determining the going concern value of a company that is not in
imminent danger of collapse.”). And this Court sees no reason why
such analyses, even if forward-looking, cannot serve as proxies
for present value.

The officer defendants also contend that the only pleaded

enterprise value found in the complaints is $1.58 billion, which

48

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 49 of 54

exceeds the alleged $1.55 billion debt. Officer Mem. at 23-24;
Reply Memorandum of Law in Support of Former Officer Defendants’
Motion to Dismiss the Complaint (“Officer Reply”), Dkt. No. 361,
at 8. But the $1.58 billion figure was cited in the complaints as
Sycamore’s allegedly inflated enterprise value, which was alleged
to have been specifically engineered to be “just above the $1.55
billion of debt.” Compl. @ 71. That figure alone supports an
inference of insolvency, given that the entire thrust of the
complaints is that Sycamore fraudulently bloated the valuation of
the Company in order to justify a low purchase price for the Carve-
Out Businesses. Accordingly, the Court concludes that plaintiffs

have sufficiently alleged insolvency.34 The Court therefore denies

 

34 Plaintiffs have not, however, adequately alleged facts to
meet the “unreasonable small capital” or the “ability to pay” test.
The “unreasonably small capital” test “reaches entities that are
technically solvent but doomed to fail.” Innovative Custom Brands,
Inc v. Minor, No. 15-cv-2955 (AJN), 2016 WL 308805, at *3 (S.D.N.Y.
Jan. 25, 2016). Relevant factors include: “the transferor’s debt
to equity ratio, historic capital cushion, and the need for working
capital in the transferor’s industry.” In re Operations NY LLC,
490 B.R. 84, 98 (Bankr. S.D.N.Y. 2013). Instead of alleging the
Company’s debt to equity ratio, the complaints allege that
Sycamore’s equity contribution constituted 8% of Nine West’s total
capitalization. But, as the officer defendants point out, the
complaints do not allege that that figure represented the total
value of Nine West’s equity, nor do they allege any other facts
about the Company’s historical capital cushion or working capital
needs. Officer Mem. at 25. As for the “ability to pay” test, a
plaintiff must allege that the defendant made the conveyance with
the “inten[t] or belie[f] that he will incur debts beyond his
ability to pay as they mature.” DCL § 275; SungChang Interfashion
Co., Ltd. v. Stone Mountain Accessories, Inc., No. 12-cv- 17280
(ALC) (DCF), 2013 WL 5366373, at *10 (S.D.N.Y. Sept. 25, 2013).
Contrary to plaintiffs’ suggestion to the contrary, the plain

 

 

 

 

49
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 50 of 54

the motion to dismiss the constructive fraudulent conveyance
claims.

2. Intentional Fraudulent Conveyance

 

Under New York law, a conveyance may also be avoided if it is
made with “actual intent .. . to hinder, delay, or defraud either
present or future creditors.” DCL § 276. Claims for actual
fraudulent conveyance are held to the heightened pleading standard

requirements of Rule 9(b). Atlanta Shipping Corp., Inc. v. Chemical

 

Bank, 818 F.2d 240, 251 (2d Cir. 1987). Ordinarily, to satisfy
this pleading standard, a plaintiff must allege: (1) the property
subject to the transfer, (2) timing of the transfer, and (3) the

consideration. In re Saba Enters., Inc., 421 B.R. 626, 640 (Bankr.

 

S.D.N.Y. 2009). “Courts, however, have taken a more liberal view
when examining allegations of actual fraud that are pleaded by a
bankruptcy trustee in the context of a fraudulent conveyance, since
a trustee is an outsider to the transaction who must plead fraud
from second-hand knowledge.” Id.

The officer and employee defendants make two arguments in
support of their motion to dismiss these claims: (1) plaintiffs

have not alleged the details of the transfers with sufficient

 

meaning of § 275 requires an allegation not that the transferor
intended for old debt to come due after the transfer but that the
transferor intended to incur new debt after the transfer. Because
the complaints contain no such allegation, they fail to state a
claim under “ability to pay” test.

50

 

 

 

 

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 51 of 54

particularity; and (2) plaintiffs have not alleged facts that
permit an inference of fraudulent intent. Officer Mem. at 20-21.

a. Pleading with Particularity

 

Even under the relaxed pleading standard described above,
“[p]leadings still must be particular enough to fulfill Rule 9(b)'s
purpose: to protect the defending party's reputation, tO
discourage meritless accusations, and to provide detailed notice

ft

of fraud claims to defending parties.” In re Bernard L. Madoff

 

Inv. Securities LLC, 458 B.R. 87, 106 (Bankr. S.D.N.Y¥. 2011). The

 

officer defendants argue that, even under the relaxed pleading
standard, the “allegations must identify the method and specific
date of each transfer.” Officer Reply at 6. Plaintiffs counter,
however, that while they do not allege the specific dates on which
each change in control payment was made, the allegations “give
adequate notice to the Defendants of the payments sought to be
avoided.” Pl. Off. Mem. at 23.

The Court agrees with plaintiffs and holds that they have
pleaded the transfers with sufficient particularity. The
complaints provide a list of the alleged change in control payments
recipients and how much was transferred and they broadly outline
the circumstances under which the transfers occurred. Compl. 119
40, 204. The allegations do not suffer from the sort of “opacity”
that courts find insufficient under the relaxed pleading standard.

In re Bernard L. Madoff, 458 B.R. at 106.

 

51

 

 

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 52 of 54

b. Inference of Fraudulent Intent

 

“[T]he intent element of an intentional fraudulent conveyance
claim may be alleged generally so long as the plaintiff alleges
facts that give rise to a strong inference of fraudulent intent.”
Saba, 421 B.R. at 642. In the case of a trustee pleading from
second-hand knowledge, moreover, “allegations of circumstantial
evidence are sufficient to establish fraudulent intent.” Id.
Specifically, courts look to the following “badges of fraud”: (1)
the lack or inadequacy of consideration; (2) the family, friendship
or close associate relationship between the parties; (3) the
retention of possession, benefit or use of the property in
question; (4) the financial condition of the party sought to be
charged both before and after the transaction in question; (5) the
existence or cumulative effect of a pattern or series of
transactions or course of conduct after the incurring of debt,
onset of financial difficulties, or pendency or threat of suits by
creditors; (6) the general chronology of the event and transactions
under inquiry; (7) a questionable transfer not in the usual course
of business; and (8) the secrecy, haste, or unusualness of the
transaction.” Id. “[T]he existence of several badges of fraud
constitutes clear and convincing evidence of actual intent.” Id.

The complaints allege the nature of the close relationship
between the officers and the Company, allege facts about the

Company’s financial condition at the time of the transfer, and

52
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 53 of 54

allege facts regarding the general chronology of the events in
question. The Court finds that these allegations are sufficient to
support an inference of fraudulent intent with respect to the
officer defendants.*5 Accordingly, the officer defendants’ motion
to dismiss the intentional fraudulent conveyance claims is denied.

Tt is a different story with respect to the employee
defendants. Unlike the officer defendants, whose close
relationships with the Company are made clear in the complaints,
the employee defendants are simply identified as having received
a payment, without any context as to who they are or the nature of
their relationship to the Company. See Carr Joinder at 3. Indeed,
the sole allegation about these defendants is that they received
a change in control payment. Such threadbare allegations are

insufficient to state a claim for intentional fraudulent

 

35 Notwithstanding these allegations, the officer defendants
argue that these transfers were made “as part of the Board’s long-
running compensation and incentive scheme and were paid to fulfill”
the Company’s obligations. Officer Mem. at 21. However, as
plaintiffs point out, New York courts have held that the “mere
existence of an antecedent debt is not alone sufficient to validate

 

an otherwise fraudulent transfer.” Pl. Off. Mem. at 24 (quoting
Atlanta Shipping Corp., Inc. v. Chemical Bank, 631 F. Supp. 335
(S.D.N.Y. 1986), aff’d, 818 F.2d 240 (2d Cir. 1987)). In their

 

reply brief, the officer defendants argue that Atlanta Shipping
does not undermine their argument because plaintiffs have pleaded
“no facts suggesting any alternative intent.” Officer Reply at 7
n.10. But, as discussed, the Court holds that the complaints
adequately pleaded the badges of fraud as a proxy for directly
pleading fraudulent intent.

53

 
Case 1:20-cv-04262-JSR Document 141 Filed 12/04/20 Page 54 of 54

conveyance. Accordingly, the claims for intentional fraudulent
conveyance claims against the employee defendants are dismissed.
k we kK ke
For the foregoing reasons, the respective motions to dismiss
of the director defendants and the officer defendants are granted
in part and denied in part.
SO ORDERED.

Dated: New York, NY QV
Y ou ee

December 4. 2020 JED S. RAKOFF, U.S.D.Jd.

54

 

PCM TTL IGS RG yon agen PEE ABE) OPA AE RESO ae ee une ee ee

sera

et es 7 A
